PER CURIAM.
Arnold Ainley Wright, III, appeals the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss on the reasoning of the district court. See Wright v. Baskerville, No. CA-01-334-3 (E.D.Va. Feb. 26, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.